DETAILED ACTION

This Office Action is in response to the amendment, field on August 18, 2022.  Primary Examiner acknowledges Claims 1, 3, 4, 7, 8, 10, 12-18, 20, 21, and 23-25 are pending in this application, with Claims 1, 3, 4, 7, 8, and 10 having been currently amended, Claims 12-18, 20, 21, and 23-25 having been withdrawn from consideration, and Claims 2, 5, 6, 9, 11, 19, 22, and 26-31 having been cancelled; thus, leaving Claims 1, 3, 4, 7, 8, and 10 to be examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3, the breadth and scope of the term “an exhaust port” (Claim 3, Line 4), formerly “exhaust channel”, appears to be unclear as compared to the previous recitation of “exhaust channel” (Claim 1, Line 11).  Primary Examiner is unsure if this term “exhaust port” of Claim 3, Line 4 is meant to be coextensive with the “exhaust channel” of Claim 1, Line 11, OR if this is an entirely different limitation within the claims.  If this is a new limitation, Primary Examiner is unclear what is the relationship between the “exhaust port” and the “exhaust channel”.  Appropriate correction and clarification is required. 
As to Claims 3 and 4, the term “from the system” (Claim 3, Lines 4-5; Claim 4, Line 6) is inconsistent with Applicant’s amendments wherein the term “system” has been amended to recite “ventilation system”.  Thus, it appears there is a lack of antecedent basis in Claim 3, Lines 4-5.  Appropriate correction and clarification is required. 
As to Claim 4, the breadth and scope of the term “an exhaust port” (Claim 4, Line 3) appears to be unclear as compared to the previous recitation of “exhaust channel” (Claim 1, Line 11).  Additionally, Primary Examiner notes the term “exhaust channel” is utilized in Claim 4, Line 5.  Primary Examiner is unsure if this term “exhaust port” of Claim 4, Line 3 is meant to be coextensive with the “exhaust channel” of Claim 1, Line 11, OR if this is an entirely different limitation within the claims.  If this is a new limitation, Primary Examiner is unclear what is the relationship between the “exhaust port” and the “exhaust channel”.  Appropriate correction and clarification is required.
As to claim 4, the term “exhaled air” appears to be inconsistent with the previous recitations within the claims.  Specifically, the term “air” is a new limitation, while the term “exhaled gas(es)” are consistent with the currently pending claims - Claim 1, Lines 3, 4, 6, 7, 10-13 which all reference “gas” or “gases” in fourteen (14) instances.  The breath and scope of terms “air” and “gas” are unclear.  Is this a typo? Air is made up of several gases - generally 78% nitrogen, 21% oxygen, and various other remaining gaseous compositions. Is Applicant alleging the composition of the “exhaled gases” must be “air”.  Appropriate correction and clarification is required.
As to Claim 7, the term “one of the closable ports” appears to be inconsistent with the previous recitations of “a plurality of the closable ports”.  Thus, it appears the recitation should be “one of the plurality of the closable ports”. Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leagre et al. (5,404,873). 
As to Claim 1, Leagre discloses a ventilation system (10, “A breathing circuit 10 of the present invention is shown in FIG. 1 which is especially adapted for use in a health care setting. In particular, breathing circuit 10 is adapted for use in connection with the dispensing of an anesthetic to a patient during surgery, and for dispensing a gas such as oxygen or air to a patient after surgery, and later for therapeutic use.” Column 5, Lines 25-35, best seen Figures 1, 3, and 4, “Anesthesia Circuit” Title) for delivering respiratory therapy to a patient (via 26, “The breathing circuit 10 also includes a second end 24 which can be attached to a face mask 26, or an endotracheal tube (not shown). Face mask 26 is typically placed over the face of a patient.” Column 5, Lines 50-55), the ventilation system comprising: a patient interface (26, “The breathing circuit 10 also includes a second end 24 which can be attached to a face mask 26, or an endotracheal tube (not shown). Face mask 26 is typically placed over the face of a patient.” Column 5, Lines 50-55) for delivering pressurized gas (“anesthetic” “oxygen or air”) to a patient (via 26); a connector system (71, “The second portion 84 of the first coupling member 71 includes an axially extending second connector port 104 which is disposed generally colinearly with the first connector port 88.” Column 8, Lines 10-15, best seen Figure 3) for connecting to a source of pressurized gas (via 16 or 122 as attached to 104, “The second connector port 104 includes a radially inner surface 105 for receiving a mating connector port of either a bacterial filter 16 or an inspiratory regulator (not shown)” Column 8, Lines 15-20; AND “These newly added components include an inspiratory connector 120 which is provided for connecting a gas feed tube 122 to the connector port 104 of the inspiratory tube 40 of the breathing circuit 10.” Column 9, Lines 45-55); a conduit system (defined by the combination of 30 and 40, “The breathing circuit 10 also includes a corrugated inspiratory tube 40 which is disposed generally colinearly and coaxially, with and interiorally of the expiratory tube 30.” Column 6, Lines 1-10, best seen Figures 1, 3, and 4) fluidly connecting the connector system (71) to the patient interface device (26), wherein the conduit system (defined by the combination of 30 and 40) includes a first gas line (30, “expiratory tube 30”) and a second gas line (40, “inspiratory tube 40”), the second gas line (40) is positioned within the first gas line (30) for a length of the second gas line (40) which extends between the patient interface device (26) and the connector system (71) (best seen Figures 1, 3, and 4); and a plurality of closable ports (126, defined as having an outer ring 138 as connected to 140 with an aperture 152, AND an inner ring 150 with an aperture 152, whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140, and the misalignment permits venting through the first gas line 30 such that the “the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40; “The valve means comprises a cylindrical ring segment 150 having a radius of curvature only slightly smaller than the radius of curvature of the radially inner surface 138 of the expiratory connector 126. This permits the cylindrical ring segment 150 to fit snugly against the radially inner surface 138 of the expiratory connector 126. The cylindrical ring segment 150 includes an aperture 152 which can be aligned with the aperture of the exhaust port 140. By moving the aperture 152 of the cylindrical ring segment 150 into and out of alignment with the aperture of the exhaust port 140, the flow of gas through the exhaust port 140 can be controlled.” Column 10, Lines 10-25) that allows a plurality of different modes of respiratory therapy to be provided, wherein, in the first mode, the second gas line (40) provides respiratory gas (via 122, Figure 4) to the patient interface device (26) and the first gas line (30) provides an exhaust channel (whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140) to remove exhaled gases from the ventilation system (10) by venting exhaled gas (via 140, “exhaust 140” best seen Figures 4 and 5), and in a second mode, the first gas line (30) provides respiratory gas (rebreathed gas via 128, “the expiratory connector 126 and breathing bag 128 are coupled to the third connector port 96 of the first end coupling member 71. When all of this occurs, the device is ready for use in its transport mode, offering the patient a supply of oxygen during transport, and the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40) to the patient interface device (26). 
As to Claim 3, Leagre discloses the ventilation system (10) such that the second mode (“manually assist the patient's ventilation”) one of the plurality of closable ports (126, defined as having an outer ring 138 as connected to 140 with an aperture 152, AND an inner ring 150 with an aperture 152) is connectable to the source of pressurized gas (as both oxygen and rebreathed gas via actuation of the breathing bag 128 are available to the patient - “in its transport mode, offering the patient a supply of oxygen during transport, and the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40) and in the first mode (whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140) the same one of said plurality of closable ports provides an exhaust port (via the alignment action) to remove exhaled gases from the system by venting exhaled gases (via 140, “exhaust 140”). 
As to Claim 4, Leagre discloses the plurality of closable ports (126, defined as having an outer ring 138 as connected to 140 with an aperture 152, AND an inner ring 150 with an aperture 152, whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140, and the misalignment permits venting through the first gas line 30 such that the “the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40; “The valve means comprises a cylindrical ring segment 150 having a radius of curvature only slightly smaller than the radius of curvature of the radially inner surface 138 of the expiratory connector 126. This permits the cylindrical ring segment 150 to fit snugly against the radially inner surface 138 of the expiratory connector 126. The cylindrical ring segment 150 includes an aperture 152 which can be aligned with the aperture of the exhaust port 140. By moving the aperture 152 of the cylindrical ring segment 150 into and out of alignment with the aperture of the exhaust port 140, the flow of gas through the exhaust port 140 can be controlled.” Column 10, Lines 10-25) comprises an exhaust port (via the alignment action), the ventilation system (10) configured such that, in the second mode (“manually assist the patient's ventilation”), exhaust the port (via the alignment action) is closed (“misaligned” - thereby the misalignment permits venting through the first gas line 30 such that the “the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40)  and in the first mode (whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140) an exhaust channel (whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140) to remove exhaled gases (via 140, “exhaust 140” best seen Figures 4 and 5) from the ventilation system (10) by venting exhaled gases. 
As to Claim 7, Leagre discloses in the second mode (“manually assist the patient's ventilation”) the second gas line (40) is closed by one of the plurality of closable ports (126, defined as having an outer ring 138 as connected to 140 with an aperture 152, AND an inner ring 150 with an aperture 152, whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140, and the misalignment permits venting through the first gas line 30 such that the “the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40; “The valve means comprises a cylindrical ring segment 150 having a radius of curvature only slightly smaller than the radius of curvature of the radially inner surface 138 of the expiratory connector 126. This permits the cylindrical ring segment 150 to fit snugly against the radially inner surface 138 of the expiratory connector 126. The cylindrical ring segment 150 includes an aperture 152 which can be aligned with the aperture of the exhaust port 140. By moving the aperture 152 of the cylindrical ring segment 150 into and out of alignment with the aperture of the exhaust port 140, the flow of gas through the exhaust port 140 can be controlled.” Column 10, Lines 10-25).  As stated, the operation of the second mode requires the misalignment permits venting through the first gas line 30 such that the “the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40 wherein the feature inner ring 150 aperture 152 misaligned with the outer ring 138 aperture 152 to prevent gas from exhausting through the exhaust port 140. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leagre et al. (5,404,873) in view of Rosenkoetter (5,722,391). 
As to Claim 8, Leagre discloses the ventilation system (10) having a conduit system (defined by the combination of 30 and 40, “The breathing circuit 10 also includes a corrugated inspiratory tube 40 which is disposed generally colinearly and coaxially, with and interiorally of the expiratory tube 30.” Column 6, Lines 1-10, best seen Figures 1, 3, and 4); yet, does not expressly disclose “a third gas line, the third gas line is positioned within the first gas line along at least part of its length, and the third gas line is configured for connection to a pressure monitor such that a pressure at the patient interface device can be monitored.”. 
Rosenkoetter teaches a ventilator system having a conduit system (defined by the combination of 12 and 14, “FIG. 1 illustrates the anesthesia tube assembly of the present invention having an elongated hollow outer tube 12 and an elongated hollow inner tube 14 extending along the length of the interior of the outer tube 12.” Column 1, Lines 60-65) including a third gas line (38, “In the embodiment illustrated, an optional inspiratory extension pipe 40 may be used which is provided with a gas sampling port 42. In FIG. 1, there is also shown an optional embodiment of a gas sampling tube 38, which is a small-bore flexible tube for providing a gas sampling line within the circuit. The small-bore gas sampling tubing is located along the interior of inner tube 14 within unilimb breathing assembly of the present invention to reduce further clutter in the anesthesia breathing circuit area or field.” Column 3, Lines 25-35), wherein the third gas line (38) is positioned with the first gas line (12) along at least part of its length, and the third gas line (38) is configured for connection to a pressure monitor (“a pressure testing tool” attachable via 42 (Column 1, Lines 55-60), “In the embodiment illustrated, an optional inspiratory extension pipe 40 may be used which is provided with a gas sampling port 42.” Column 3, Lines 25-35) such that a pressure (“FIG. 2 is a side view of a pressure testing tool used for testing for leaks in the gas-tight seals of the assembly of FIG. 1.” Column 1, Lines 55-60) at the patient interface device (via 22, “The patient end fitting 20 also includes a rotatable cylindrical extension 22 which is rotatably secured to the outer cylinder 21 using a rotatable coupling 19 comprising an annular shoulder formed around extension 22 and rotatably enclosed in a circular collar as shown. … Such a rotatable cylindrical extension component allows the assembly to be rotated or angled axially relative to a patient endotracheal tube or gas delivery mask secured at the patient end without causing stress or affecting the gas-tight seals between the assembly components or causing kinking along the inner and outer tubes.” Column 2, Lines 30-35) can be monitored. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the conduit system of Leagre to include a third gas line, as taught by Rosenkoetter for the purpose of “testing for leaks in the gas-tight seals of the assembly”. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leagre et al. (5,404,873) in view of Hellings (5,975,079). 
As to Claim 10, Leagre discloses the ventilation system (10) having a patient interface device (26); yet, does not expressly disclose “a fixation device for securing the patient interface device to the head of a patient.”.
Hellings teaches a patient interface device (1, “FIGS. 1-3 represent various views of the disposable anesthesia mask 1 of the present invention.” Column 2, Lines 55-60) having a fixation device (14, “A head strap plate 14 is adapted to be removably fitted on the portal 13. Attached to and protruding outwardly from head strap plate 14 are a plurality of elongated rods 16.” Column 3, Lines 15-20) for securing the patient interface device (1) to the head of a patient.  Specifically, Hellings teaches “FIG. 4 illustrates a strap 15 which can be attached to the hooks on the mask. The strap 15 is a spider shaped design having a central body (not labeled) and a plurality of prongs 18. The number of prongs would correspond to the number of rods which are located on the head strap plate. … This design provides for the holes to act as an adjusting means for the strap.” (Column 3, Lines 35-45).  Even more explicitly, “In order to attach the strap to the mask, the strap is first placed so that the central body is located against the back of the patients head. Then each of the prongs are wrapped around the patients head and are positioned so that a particular hole is aligned with a hook on the head strap plate. The choice of the particular hole will be dependent on the size of the patient's head. Each prong is then fitted onto the hook so that the hook protrudes through its selected hole. Each prong will come to rest on a ring seat, thereby providing a secure fit of the mask to the patient.” (Column 3, Lines 55-65). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the patient interface device of Leagre to include a fixation device, as taught by Hellings  to permit a customizable fit wherein the “the holes to act as an adjusting means for the strap”; “thereby providing a secure fit of the mask to the patient.”.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Primary Examiner maintains the election/restriction requirement of October 18, 2021, remains in force in spite of Applicant’s amendments which appear to questionably conflate the “first gas line” and “second gas line” of withdrawn Claim 12 and its dependents.  Primary Examiner maintains the despite the similar claim limitations the inventions as claimed retain separate utility and technical functionality.  
Primary Examiner appreciates Applicant’s amendments to the claims to overcome the prior art made of record; however, at this time, the case is not in condition for allowance in light of the application of Leagre et al. (5,404,873) alone and in combination.  
As stated in the aforementioned rejection, Leagre discloses the plurality of closable ports (126, defined as having an outer ring 138 as connected to 140 with an aperture 152, AND an inner ring 150 with an aperture 152, whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140, and the misalignment permits venting through the first gas line 30 such that the “the medical practitioner the ability to manually assist the patient's ventilation.” Column 11, Lines 35-40; “The valve means comprises a cylindrical ring segment 150 having a radius of curvature only slightly smaller than the radius of curvature of the radially inner surface 138 of the expiratory connector 126. This permits the cylindrical ring segment 150 to fit snugly against the radially inner surface 138 of the expiratory connector 126. The cylindrical ring segment 150 includes an aperture 152 which can be aligned with the aperture of the exhaust port 140. By moving the aperture 152 of the cylindrical ring segment 150 into and out of alignment with the aperture of the exhaust port 140, the flow of gas through the exhaust port 140 can be controlled.” Column 10, Lines 10-25)  wherein the second mode (“manually assist the patient's ventilation” resulting in the rebreathing of gases through the breathing bag 128 by the patient), and in the first mode (whereby each of the apertures within the outer ring 138 and the inner ring 150 must be aligned to permit venting through the exhaust 140). Additionally, Leagre discloses a conduit system (defined by the combination of 30 and 40, “The breathing circuit 10 also includes a corrugated inspiratory tube 40 which is disposed generally colinearly and coaxially, with and interiorally of the expiratory tube 30.” Column 6, Lines 1-10, best seen Figures 1, 3, and 4) fluidly connecting the connector system (71) to the patient interface device (26), wherein the conduit system (defined by the combination of 30 and 40) includes a first gas line (30, “expiratory tube 30”) and a second gas line (40, “inspiratory tube 40”), the second gas line (40) is positioned within the first gas line (30) for a length of the second gas line (40) which extends between the patient interface device (26) and the connector system (71) (best seen Figures 1, 3, and 4).  
In the interest of advancing prosecution, it may behoove Applicant to consider restructuring the claims to include the specific structure and relationships as seen in instant Figures 1A and 2, including but not limited to the structure and mannerism of the connection of the “second connector body 70” as described in Para 0091  as shown in Figure 1A, wherein the “second gas line 46 and third gas line 44” are interconnected at the “second connector body 70”; and the “pressure relief valve 400” as described in Para 0112 as shown in Figure 2 remote from the “second gas line 46 and third gas line 44” on a separate apex end of the Y opposite the base of the Y having the patient interface device.  Applicant is advised, this suggestion is not an indication of allowable subject matter and will be subject to further search and consideration.  Nevertheless, Applicant may wish to pursue this suggestion or any additional amendments in an After Final Consideration Pilot 2.0 (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20) for consideration by the Primary Examiner.
In light of the aforementioned explanation, it appears the subject matter of the instantly pending claims do not overcome the prior art made of record.  Thus, the non-final rejection has been maintained and made FINAL.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785